                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION

COREY A. THORSON                                                                     PLAINTIFF

v.                                                    CIVIL ACTION NO. 4:18-CV-P53-JHM

NORMAN CHAFFINS et al.                                                           DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Corey A. Thorson, pro se, filed this in forma pauperis 42 U.S.C. § 1983/Bivens

action. This case is before the Court for screening pursuant to 28 U.S.C. § 1915A and McGore

v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). For the following reasons, the Court will dismiss some of Plaintiff’s

claims and allow some claims to proceed.

                                 I. STATEMENT OF CLAIMS

       Plaintiff names as Defendants Grayson County and the Grayson County Detention Center

(GCDC); Grayson County Sheriff Norman Chaffins in his official capacity; and in their

individual capacities GCDC Chief Deputy Bo Thorpe, GCDC head nurse Rita Wilson, and

GCDC nurse Desiree Olson. He states that on April 18, 2017, while incarcerated at GCDC, he

injured his ankle. According to the complaint, he was given only an ankle wrap even though his

“broke tendon” was visible. Plaintiff explains that, after his attorney contacted the nurse, he was

scheduled for an appointment with a physician’s assistant (PA) on April 27, 2017. According to

Plaintiff, he was then recommended to “Orthopedic,” where on April 28, 2017, an ultrasound

was performed, which showed a “severe tear,” and an MRI was recommended. Plaintiff further

states that on May 18, 2017, he was seen by a specialist at the hospital who confirmed a severe

tear of his Achille’s tendon and recommended immediate surgery. Plaintiff alleges that surgery
was scheduled on May 26, 2017, but before surgery could be performed he was “transported

(without a protective boot or splint) and (without a wheelchair) to the Federal Transfer Center in

Oklahoma City, and later to F.C.I. Forrest City-Low in Forrest City Arkansas. Again without a

protective boot or splint and no wheelchair shackles only.”

       Plaintiff further alleges that Defendant Wilson originally stated that he would have to

wait two weeks before he could be seen by a physician; that she said Plaintiff “just had a ankle

sprain”; and that he was not given a lower bunk or any ice packs.

       Plaintiff alleges that after he spoke with his attorney, Defendant Olson “actually laughed

and made fun of my situation,” and when he confronted her, “she said ‘Shut-up’”. According to

Plaintiff, Defendant Olsen then began manipulating “other staff toward me.” He states that

Defendants Thorpe, Wilson, and Olson “became vindictive and other nurses would say that I

pissed them off.” Plaintiff alleges that when he saw the PA, “he asked Mrs Wilson why I hadn’t

been seen sooner, and why I wasn’t transported to the Hospital.” He alleges that Defendant

Wilson told the U.S. Marshal’s Service (USMS) that he was exaggerating his injury. He alleges

that he should have been seen by the doctor sooner and that Defendants’ “misdiagnosis, delay,

and finally denial of my injury . . . was deliberate indifference[.]” He states that he did not

undergo surgery until four months later.

       Plaintiff alleges that Grayson County entered into a contract with the USMS “and failed

to oversee there employees had in place written guidelines and procedures for the operation of

the Medical Department, and that there other staff or deputies were properly trained for Medical

purposes if no Medical Staff were available.”

       Plaintiff also alleges that the USMS “through Eric Waterhouse knew of and disregarded

Mr. Thorson serious medical needs by not transporting him to the nearest FMC which was



                                                  2
Lexington. Also when transporting Thorson they fail to follow recommended medical standards

by placing his leg/Ankle in a protective boot, nor did they even provide a wheelchair.” He

alleges that the USMS was deliberately indifferent to his serious medical needs and they failed to

train, supervise, direct or control the “actions of its employees and through its contract with

Grayson County.”

       As relief, Plaintiff asks for monetary, punitive, and “special” damages.

       Plaintiff’s attachments to his complaint include several Grayson County grievances and

requisition requests, along with a FCI Forrest City administrative request and a FCI Forrest City

medical report.

                                          II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether Plaintiff has

stated a claim upon which relief can be granted, the Court must construe the complaint in a light

most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of Burnside,

Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se

pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a




                                                  3
complaint must include “enough facts to state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

A. Defendants Grayson County, GCDC, and Defendant Chaffins in his official capacity

        Plaintiff alleges that Grayson County “failed to oversee there employees had in place

written guidelines and procedures for the operation of the Medical Department, and that there

other staff or deputies were properly trained for Medical purposes if no Medical Staff were

available.”

        First, GCDC is not a “person” subject to suit under § 1983 because municipal

departments, such as jails, are not suable under § 1983. Rhodes v. McDannel, 945 F.2d 117, 120

(6th Cir. 1991) (holding that a police department may not be sued under § 1983); see also

Marbry v. Corr. Med. Serv., No. 99-6706, 2000 WL 1720959 at *2 (6th Cir. Nov. 6, 2000)

(holding that a jail is not an entity subject to suit under § 1983). In this situation, it is Grayson

County that is the proper defendant in this case. Smallwood v. Jefferson Cty. Gov’t, 743 F. Supp.

502, 503 (W.D. Ky. 1990) (construing claims brought against the Jefferson County Government,

the Jefferson County Fiscal Court, and the Jefferson County Judge Executive as claims against

Jefferson County itself). Further, Grayson County is a “person” for purposes of § 1983. Monell

v. N.Y. Dept. of Soc. Servs., 436 U.S. 658 (1978). The Court will therefore construe the claims

against GCDC as brought against Grayson County.

        Similarly, the claims against Defendant Chaffins in his official capacity must be

construed as brought against the governmental entity. Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989). Therefore, in the case at bar, the claims against Defendant Chaffins are

actually brought against the Grayson County government. See Matthews v. Jones, 35 F.3d 1046,

1049 (6th Cir. 1994).



                                                   4
       When a § 1983 claim is made against a municipality, like Grayson County, this Court

must analyze two distinct issues: (1) whether Plaintiff’s harm was caused by a constitutional

violation; and (2) if so, whether the municipality is responsible for that violation. Collins v. City

of Harker Heights, Tex., 503 U.S. 115, 120 (1992). A municipality cannot be held responsible

for a constitutional deprivation unless there is a direct causal link between a municipal policy or

custom and the alleged constitutional deprivation. Monell, 436 U.S. at 694.

               There are at least four avenues a plaintiff may take to prove the existence
       of a municipality’s illegal policy or custom. The plaintiff can look to (1) the
       municipality’s legislative enactments or official agency policies; (2) actions taken
       by officials with final decision-making authority; (3) a policy of inadequate
       training or supervision; or (4) a custom of tolerance or acquiescence of federal
       rights violations.

Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005); see also Alman v. Reed, 703

F.3d 887, 903 (6th Cir. 2013) (“[T]he Supreme Court has held that a municipality can be liable

under § 1983 on a failure-to-train theory when the ‘failure to train amounts to deliberate

indifference to the rights of persons with whom the police come into contact.’”) (quoting City of

Canton v. Harris, 489 U.S. 378, 388 (1989)). “To prevail on such a claim, the plaintiff must

prove the following three things: that the training program at issue is inadequate to the tasks that

the officers must perform; that the inadequacy is the result of the [municipality’s] deliberate

indifference; and that the inadequacy is closely related to or actually caused the plaintiff’s

injury.” Estates of Mills v. Knox Cty., No. 11-208-GFVT, 2014 WL 1047147, at *7 (E.D. Ky.

Mar. 14, 2014) (internal quotation marks and citation omitted). Likewise, to succeed on a

failure-to-supervise claim, Plaintiff must show that action pursuant to official municipal policy

of some nature caused the constitutional violation. Id. at 6.

       Upon review, the Court will allow Plaintiff’s failure-to-train and failure-to-supervise

claims against Grayson County to continue. The claims against GCDC and Defendant Chaffins

                                                  5
in his official capacity are redundant and duplicative of the claims against Grayson County and

will be dismissed.

B. Individual-capacity claims

       Plaintiff names as Defendants in their individual capacities GCDC Chief Deputy Thorpe,

GCDC head nurse Wilson, and GCDC nurse Olson.

       Regarding Defendants Thorpe and Olson, Plaintiff fails to allege unconstitutional

conduct. He alleges only that Defendant Olson “laughed and made fun of my situation”, told

him to “‘Shut-up’”, and then began manipulating “other staff toward me”; and that Defendants

Thorpe and Olson “became vindictive and other nurses would say that I pissed them off.” The

Sixth Circuit has held that harassing or degrading language by a prison official, although

unprofessional and despicable, does not amount to a constitutional tort. Johnson v. Unknown

Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004); Violett v. Reynolds, 76 F. App’x 24, 27 (6th Cir.

2003) (“[V]erbal abuse and harassment do not constitute punishment that would support an

Eighth Amendment claim.”); Ivey v. Wilson, 832 F.2d at 954-55; see also Searcy v. Gardner,

Civil No. 3:07-0361, 2008 WL 400424, at *4 (M.D. Tenn. Feb. 11, 2008) (“A claim under

42 U.S.C. § 1983 cannot be based on mere threats, abusive language, racial slurs, or verbal

harassment by prison officials.”). Therefore, the Court will dismiss the claims brought against

Defendants Thorpe and Olson.

       The Court will allow Plaintiff’s individual-capacity claim against Defendant Wilson for

deliberate indifference to a serious medical need to continue.




                                                 6
C. Allegations against USMS

        Although Plaintiff makes allegations against the USMS in his complaint, the USMS is

not a named Defendant. Moreover, the Court notes that Plaintiff has a case concerning the

allegations against the USMS pending in this Court. The Court therefore does not consider the

allegations made against the USMS to be part of the instant action.

                                  III. CONCLUSION AND ORDER

        IT IS ORDERED that Plaintiff’s claims against GCDC, Defendant Chaffins, Olson, and

Thorpe are dismissed pursuant to 28 U.S.C. § 1915A(b)(1) for failure to state a claim.

        The Clerk of Court is DIRECTED to terminate the Grayson County Detention Center,

Grayson County Sheriff Norman Chaffins, Chief Deputy Bo Thorpe, and nurse Desiree Olson as

parties to this action.

        The Court will enter a separate Order Directing Service and Scheduling Order to govern

the development of the remaining claims.

Date:   October 4, 2018




cc:     Plaintiff, pro se
        Defendants
        Grayson County Attorney
4414.009




                                                7
